Kent, J.
The declaration contained the general allegation that the defendant " did not keep-the outside ” of the house “ in proper repair during the term aforesaid, and while the plaintiff was so possessed as aforesaid, but suffered the same to remain unpainted, and the blinds of said house to remain in a shattered and disordered state,” etc. The glass in the windows was part of tlie outside of the house. The case went to trial without any answer to the general replication. No specifications of the particular damage was called for. Evidence was introduced by the plaintiff as to the damage to glass, Avithout objection, and some bearing on the condition of the glass in the windows by the defendant.
These facts seem to answer the objection that the amendment was made at so late a stage of the trial. If an objection had been made when the evidence was offered, the amendment might have been then moved. The amendment does not introduce any new *214cause of action; but it is simply a specification of one item covered by the general allegation of want of repair on tbe outside.

Exceptions overruled.

Appleton, C. J.; BaRrows, Danforth, and Tapley, JJ., concurred.